DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ausnit (U.S. Patent No. 4,709,398) in view of Waters (U.S. Patent No. 2,444,685).


	Ausnit does not disclose the amended claim referring to the step of “forming a plurality machine direction cuts…thereby simultaneously forming at least three packages or pouches across the transverse direction”.  However, Waters discloses similar method for manufacturing at least three package or pouches simultaneously formed across the transverse direction as a result of a machine’s direction seal lines, see for example (Figs. 1-3; via the shown formations of 

    PNG
    media_image1.png
    159
    752
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Ausnit with a step of simultaneously forming at least three packages or pouches across the transverse direction, as suggested by Waters, in order to come up with multiple fabrication of a plurality of series of sealed bags from continuous webs of material (column 1, lines 29-32).
	Ausnit in view of Waters may not disclose the claimed formation of “at least three” machine direction seal and cuts lines.  However, Waters as explained above suggests the formation of four seal lines, one for each final formed package and two cut lines along the machine directions (see above annotated figure; via the formed longitudinal cuts & seals 40 & 20, to form few packages simultaneously).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention to have more or less than two of the formed cut and/or seal lines, in order to even come up with more multiple fabrication of a plurality of series of sealed bags from continuous webs of material (column 1, lines 29-32), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

	Regarding claim 2: Ausnit discloses that the steps of providing first and second portions of web material are performed by the step of providing a single sheet of web (via single sheet of web 10);
	

Regarding claim 5: wherein the longitudinal line of the folding step is a machine direction centerline of the sheet of web (Figs. 1 & 2; via folded web 10 at the center line on the machine direction); 
Regarding claim 6: Ausnit discloses that wherein the step of providing a reclosure includes the steps of attaching a reclosure including first and second interlocked halves of the reclosure to a second portion of web material and folding the web material so that the first portion of web material is coextensive with the second portion of web material, see for example (Figs. 1 & 2; via folded web 10 along with zipper/profile materials 12);
Regarding claim 7: Ausnit discloses that wherein the reclosure is a self-mating reclosure (via zipper 14).


Response to Arguments
Applicant’s arguments with respect to claims 1, 2, and 4-7 have been considered but are moot because the arguments do not apply to current rejection.
In respect to applicant’s argument that the applied art of Waters ‘685 does not disclose more than two of the apparatus of figure 1 and placing them side-by-side, with two lines of bags produced by each apparatus.
The office draw’s applicant’s attention to Fig. 2 of ‘685, which shows a single feed rollers 13, sealing station 20, cutter 40, being positioned on a same manufacturing line and at the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731